UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-2221



In re: HENRY PAUL RICHARDSON, a/k/a Packer,

                    Petitioner.



              On Petition for Writ of Mandamus. (3:06-cr-00106-HEH-1)


Submitted: January 30, 2018                                       Decided: February 1, 2018


Before MOTZ and KEENAN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Henry Paul Richardson, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Henry Paul Richardson petitions for a writ of mandamus, alleging that the district

court has unduly delayed in ruling on his Fed. R. Civ. P. 59(e) motion. He seeks an order

from this court directing the district court to act. We find the present record does not reveal

undue delay in the district court. Accordingly, we grant leave to proceed in forma pauperis

and deny the mandamus petition. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                         PETITION DENIED




                                              2